Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 3, 2014

                                        No. 04-14-00092-CV

                       IN THE INTEREST OF A.E., JR., Et al., Children,

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-PA-00722
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
        This is an appeal from a judgment terminating the parental rights of two appellants. On
March 26, 2014, appellant Tommi Jo E.’s court-appointed appellate counsel filed a motion to
withdraw and brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts
there are no meritorious issues to raise on appeal. See In re R. R., No. 04-03-00096-CV, 2003
WL 21157944 (Tex. App.–San Antonio, May 21, 2003, order) (holding that Anders procedures
apply to appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522
(Tex. App.–San Antonio, Sept. 10, 2003, no pet.) (mem. op.). Counsel states he has informed
appellant of her right to review the record and file her own brief. See id.; Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

         If appellant desires to file a pro se brief, we order that she do so on or before May 5,
2014. The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant timely files a pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

       We order that the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.


                                                       _________________________________
                                                       Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court